Fourth Court of Appeals
                               San Antonio, Texas
                                      June 16, 2022

                                   No. 04-22-00271-CV

         BRACKENRIDGE HEALTHCARE, INC. d/b/a Sonterra Health Center,
                            Appellant

                                            v.

                                   Susana CAMERO,
                                        Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021CI08010
                        Honorable Monique Diaz, Judge Presiding


                                     ORDER

      Appellant’s motion for extension of time to file its brief is granted.

                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court